Per Curiam.

The delivery of the fi. fa. in the s<u ? f Lambert and others, against the defendant, to th*' si> of the City and County of New-York, bound the gm-ti, of the defendant, then in his bailiwick; and the pi iinni-, in that execution, cannot be deprivtd/bf the lien on the sloop, which was then lying in New York, by the act of the defendant, in removing the vessel into another county. He would be liable to an action, at the suit of the sheriff, for so removing the property. We therefore grant a rule that the sherifi of West Chester pay over to the plaintiff in the first suit, the 1,800 dollars, the proceeds of the sale of the sloop Euphemia, remaining in his hands.
Motion granted.